Citation Nr: 1022667	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  10-17 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss, to include as secondary to the 
service-connected chronic otitis media of the right ear.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus, to include as secondary to the 
service-connected chronic otitis media of the right ear.  

3.  Entitlement to service connection for cold weather injury 
residuals to all four extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from December 1940 to 
October 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2009 rating decision by the Department 
of Veterans Affairs Medical and Regional Office (RO) Center 
in Wichita, Kansas.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons set forth below, the issue of entitlement to 
service connection for residuals of cold weather injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  By an unappealed July 2007 rating action, the RO 
confirmed previous denials of service connection for hearing 
loss, to include as secondary to the service-connected 
chronic otitis media of the right ear, and of service 
connection for tinnitus, to include as secondary to the 
service-connected chronic otitis media of the right ear.  

2.  The evidence received since the July 2007 rating decision 
is not duplicative of evidence previously considered, but it 
does not relate to an unestablished fact needed to 
substantiate either claim and thereby does not raise a 
reasonable possibility of substantiating the underlying 
claims for service connection for hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The July 2007 rating action is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received 
sufficient to reopen the claim of entitlement to service 
connection for hearing loss, to include as secondary to the 
service-connected chronic otitis media of the right ear.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for tinnitus, 
to include as secondary to the service-connected chronic 
otitis media of the right ear.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Statutes and Regulations

The RO first denied the Veteran's claims of entitlement to 
service connection for a hearing loss and tinnitus in an 
August 2003 rating decision on the basis that neither of the 
claimed conditions occurred during or were caused by service 
or were caused or aggravated by the service-connected chronic 
otitis media of the right ear.  Notice was issued to the 
Veteran, but he did not appeal.  Thus, the August 2003 rating 
action became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).  

In a subsequent decisions dated in September 2005 and July 
2007, the RO affirmed the denials of service connection for 
both hearing loss and tinnitus, on the basis that new and 
material evidence had not been submitted to reopen those 
claims.  The Veteran did not appeal those denials, and they, 
therefore, became final.  Id.  In February 2009, he filed his 
current, and informal claim, seeking to reopen the matter.  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that evidence may be 
considered new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim on 
any basis, which means, in this case, since the rating 
decision in July 2007.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing is deemed a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Even if 
disabling hearing loss disability is not demonstrated at 
separation, a Veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Factual Background and Analysis

As noted previously, the claims for service connection for 
hearing loss and tinnitus were initially denied by the RO in 
August 2003 and not appealed.  Evidence of record at that 
time failed to provide competent evidence of a nexus between 
the Veteran's hearing loss and tinnitus and either his active 
duty or his service-connected chronic right otitis media.  

The evidence of record at that time consisted of service 
treatment records including the Veteran's October 1945 
separation examination, which showed hearing acuity measured 
by whispered voice was 15/15, indicative of normal hearing.  
An audiogram was not conducted at that time.  The Veteran 
also had chronic otitis media in the right ear that was 
mildly symptomatic.  [Service connection for otitis media of 
the right ear was established in a January 1946 rating 
decision.  The RO noted the Veteran's hearing was normal.]  

Post-service records included a June 1959 VA examination 
report, which documented the Veteran's history of otitis 
media.  Audiometric testing results showed normal hearing and 
no evidence of tinnitus.  

There were essentially no pertinent clinical records 
associated with the claims file until an August 2003 VA 
examination.  At that time, the Veteran's main complaint was 
of difficulty hearing and understanding speech, especially 
with background noise present.  He gave a history of noise 
exposure from artillery, tanks, and bombs and that his right 
eardrum was perforated during World War II (WWII).  He had 
chronic right ear drainage for some time before it eventually 
healed.  With the exception of recreational hunting and power 
tools, he had no significant civilian noise exposure.  The 
Veteran also complained of tinnitus that also had its onset 
during WWII.  Audiometric testing revealed puretone 
thresholds in the right ear of 35, 40, 60, 90, and 90 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hz.  The 
thresholds in the left ear at the same frequencies were 30, 
35, 55, 65, and 75.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 84 
percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss.  The audiologist opined that the 
Veteran's current hearing loss did not appear to be related 
to the ear infections.  There was no mention of his military 
service as a possible cause of his hearing loss or tinnitus.

Later, in March 2005, the Veteran attempted to reopen his 
hearing loss claim and requested an additional examination.  
Evidence of record at that time included VA treatment records 
dated from April 2004 to August 2005, which showed ongoing 
treatment of various current medical conditions including 
hearing loss.  Of some significance is the July 2005 VA 
audiological evaluation report in which the examiner 
concluded the Veteran's hearing loss was consistent with a 
history of military noise exposure and thus was more likely 
than not initiated in the military.  There was no further 
discussion or opinion provided regarding the etiology or 
onset of tinnitus. 

In September 2005, the RO confirmed and continued the prior 
denial of service connection for hearing loss on a direct 
basis.  In particular, the RO concluded that the VA examiner 
did not provide all of the examination results and/or 
required tests and did not review the military evidence 
contained in the claims file.  The RO determined that the 
evidence continued to show the Veteran had no hearing loss in 
service or for several years thereafter.  Notice was issued 
to the Veteran, but he did not appeal.  Thus, the claim 
became final.

Then, in December 2006, the Veteran attempted to reopen both 
claims.  Additional evidence obtained and associated with the 
claims file included VA treatment records dated from July 
2005 to November 2006, which showed ongoing treatment of the 
Veteran's various current medical conditions including 
hearing loss.

In July 2007, the RO confirmed and continued the denial of 
service connection for hearing loss and tinnitus on the basis 
that new and material evidence had not been submitted to 
reopen the claims.  Additional evidence received since the 
last prior denial of these claims in September 2005 failed to 
address the etiology of either the Veteran's hearing loss or 
his tinnitus.  Notice was issued to the Veteran, but he did 
not appeal.  Thus, the July 2007 denial became final.

Clearly, these prior denials were based on an absence of 
competent evidence associating either the Veteran's hearing 
loss or tinnitus with either his active duty or his 
service-connected chronic right otitis media.  Thus, any 
"new" evidence would have to contribute toward 
substantiating the contention that the Veteran's hearing loss 
and tinnitus were incurred in or aggravated by military 
service or were otherwise associated with his 
service-connected chronic right otitis media.  

Evidence received since the July 2007 rating decision 
includes VA outpatient treatment records dated from May 2008 
to March 2010, which show ongoing treatment of the Veteran's 
various current medical conditions, including hearing loss, 
as well as his written statements.  The treatment records, 
although new, are not material in that they are cumulative of 
prior records, which reflect the Veteran has hearing loss and 
tinnitus complaints and continues to receive treatment for 
such, on occasion.  However, this newly-received evidence 
simply is not pertinent to the question of whether the 
Veteran's hearing loss and tinnitus are related to his 
military service or any service-connected disability, (which 
is the pivotal issue underlying the claim for service 
connection).  Thus, it does not relate to unestablished facts 
needed to substantiate the claims and cannot raise a 
reasonable possibility of substantiating these issues.  

To the extent that the Veteran has offered lay statements in 
an attempt to establish service connection, the Board notes 
that such evidence essentially constitutes reiterations of 
the Veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In various statements the Veteran 
has reported the onset of his hearing loss and tinnitus 
disabilities as a result of noise exposure during WWII.  
However, because he is not a medical expert and is not 
qualified to express an opinion regarding medical causation.  
Thus, any statements purporting to do so cannot constitute 
material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, the Veteran's unsupported 
assertions, even if new, cannot serve as a predicate to 
reopen the previously disallowed claims.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the Veteran's claims for 
service connection for hearing loss and tinnitus.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a March 2009 letter, the RO informed the Veteran of its 
duty to assist him in substantiating his new and material 
claims under the VCAA, and the effect of this duty upon these 
issues.  This letter informed him of what constituted new and 
material evidence to reopen the previously denied, unappealed 
claims.  He was informed that evidence is new if it is 
submitted to the VA for the first time.  He was informed that 
material evidence must pertain to the reason the claim was 
previously denied.  This correspondence also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the Veteran was advised of the exact reason for 
the previous denials and the evidence needed to reopen the 
claims for service connection.  This letter also informed him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  The Veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his new and material claims.  
Relevant in-service and post-service treatment reports are of 
record.  Therefore all obtainable evidence identified by the 
Veteran relative to the claims has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his new and material claims under the VCAA.  No 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

New and material evidence having not been received, the claim 
to reopen the issue of entitlement to service connection for 
hearing loss, to include as secondary to the 
service-connected chronic otitis media of the right ear, is 
denied.  

New and material evidence having not been received, the claim 
to reopen the issue of entitlement to service connection for 
tinnitus, to include as secondary to the service-connected 
chronic otitis media of the right ear, is denied.  


REMAND

The Veteran contends that he sustained cold injury to all 
four extremities during service.  Medical evidence showing 
such a relationship has not been received.  In this regard, 
the Board also notes that the Veteran has not been afforded a 
relevant examination during the course of this appeal.  

Service treatment records fail to reveal any significant 
symptomatology suggestive of cold injury to the upper or 
lower extremities.  The paucity of evidence of in-service 
incurrence is not, however, the only shortcoming in this 
claim, as there are no post service treatment records that 
address the question of whether cold injury residuals are 
present in any extremity and, if so, its etiology.  

In any event, in the September 2009 informal hearing 
presentation (IHP), the Veteran's representative requested a 
VA examination to determine the nature, extent and etiology 
of any cold weather injury found.  Of particular importance 
to the Board in this regard is the fact that the Veteran is 
competent to discuss the continuity of the symptomatology of 
his extremities.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), & Moray v. 
Brown, 5 Vet. App. 211 (1993).  As such, a VA examination is 
needed to determine whether the Veteran has the claimed 
disability and, if so, whether it is related to service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
cold injury residuals, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Then, accord the Veteran an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
cold weather injury residual disability 
that he may have.  In conjunction with 
this examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should elicit 
from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completing the report.  A complete 
diagnosis should be provided.  If no 
disability is present, the examiner 
should state so.

Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner should be asked 
to provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
cold injury residuals, if diagnosed, are 
traceable to any incidents, symptoms, or 
treatment the Veteran experienced or 
manifested during service, or are in any 
other way causally related to his active 
service.

The opinion should include a discussion 
of specific evidence of record, 
particularly service treatment records, 
and should be supported by a clear 
rationale.  A discussion of the facts and 
medical principles involved are of 
considerable assistance to the Board.  If 
any questions posed cannot be answered 
without resorting to unsupported 
speculation, the examiner should state so 
and discuss why an opinion cannot be 
provided.  

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the issue of entitlement to service 
connection for cold weather injury 
residuals to all four extremities.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative 
an appropriate SSOC containing notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue remaining on appeal.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


